


Exhibit 10.1
AMENDMENT NO. 2 TO
ASSET PURCHASE AGREEMENT
This AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT, dated as of November 21, 2013
(this “Amendment”), between Press-Enterprise Company, a Delaware corporation
(the “Seller”), AHC California Properties, LLC, a Delaware limited liability
company (“AHC California”), and A. H. Belo Management Services Inc., a Delaware
corporation (“AHBMS” and, together with AHC California, the “Affiliated
Sellers”), on the one hand, and Freedom Communications Holdings, Inc., a
Delaware corporation (the “Buyer”), on the other hand.
RECITALS
A.    The Seller, the Affiliated Sellers and the Buyer entered into that certain
Asset Purchase Agreement, dated October 9, 2013, as amended by that certain
Amendment No. 1 to Asset Purchase Agreement, dated October 31, 2013 (as amended,
the “Agreement”; capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to them in the Agreement).
B.    Concurrently with and conditioned upon the Closing, pursuant to the terms
and conditions of this Amendment, the parties to the Agreement desire to amend
the Agreement.
C.    Pursuant to Section 10.2 of the Agreement, the Agreement may be amended by
the parties thereto by an instrument in writing specifically designated as an
amendment to the Agreement, signed on behalf of each party to the Agreement.
AGREEMENT
In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
Section 1Amendment to the Agreement. Notwithstanding any provision of the
Agreement, the parties acknowledge that the Agreement has not been terminated,
and the Closing took place on November 21, 2013, concurrently with the execution
of this Amendment.
Section 2Effect of Amendment. Except as amended as set forth above, the
Agreement shall continue in full force and effect.
Section 3Amendment and Modification. This Amendment may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed on behalf of each party.
Section 4Interpretation. The headings contained in this Amendment are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment. All words used in this Amendment
will be construed to be of such gender or number as the circumstances require.
Section 5Governing Law. This Amendment and all disputes or controversies arising
out of or relating to this Amendment or the transactions contemplated hereby
shall be governed by, and construed in accordance with, the internal laws of the
State of California, without regard to the laws of any other jurisdiction that
might be applied because of the conflicts of laws principles of the State of
California.



--------------------------------------------------------------------------------




Section 6Submission to Jurisdiction. Each of the parties irrevocably agrees that
any legal action or proceeding arising out of or relating to this Amendment
shall be subject to Section 10.9 (Submission to Jurisdiction) of the Agreement.
Section 7Successors and Assigns. This Amendment will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and permitted assigns.
Section 8Counterparts; Electronic Signatures. This Amendment may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. A facsimile, PDF or other electronic
signature of this Amendment shall be valid and have the same force and effect as
a manually signed original.
[The remainder of this page is intentionally left blank.]




































2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and the Affiliated Sellers and the Buyer have
caused this Amendment to be executed as of the date first written above by their
respective officers thereunto duly authorized.
 
PRESS-ENTERPRISE COMPANY, a Delaware corporation
 
 
 
 
By:
/s/
Alison Engel
 
Name:
 
Alison Engel
 
Title:
 
Treasurer and Assistant Secretary

 
AHC CALIFORNIA PROPERTIES, LLC, a Delaware limited liability company
 
 
 
 
By:
/s/
Alison Engel
 
Name:
 
Alison Engel
 
Title:
 
Treasurer and Assistant Secretary
 
 
 
 

 
A. H. BELO MANAGEMENT SERVICES, INC., a Delaware corporation
 
 
 
 
By:
/s/
Alison Engel
 
Name:
 
Alison Engel
 
Title:
 
Treasurer and Assistant Secretary
 
 
 
 























SIGNATURE PAGES TO AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------




 
FREEDOM COMMUNICATIONS HOLDINGS, INC., a Delaware corporation
 
 
 
 
By:
/s/
Aaron Kushner
 
Name:
 
Aaron Kushner
 
Title:
 
CEO
 
 
 
 

















































































SIGNATURE PAGES TO AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT

